AtLOrneylSJ           Case 1:19-cv-10614-JGK Document 5 Filed 12/06/19                                               Page 1 of 1
Index#           l 9-CV-10614
Purchased/Filed: November 18, 2019        AFFIDAVIT OF SERVICE
STATE OF New York

Court:           U. S. District
County/District: Southern Dist.
                                                           Nora North
                                                                                                                                   Plaintiff(s)/Petitioner(s)
                                                                 vs
                                                 ARS National Services, Inc.
                                                                                                                               Defendant( s)/Respondent( s)


STATE OF NEW YORK                          COUNTY OF A'---'-'L,., B=-A,_,_,N'"'"
                                                                             Y_ _ _ __
                     Christopher Warner                          , being duly sworn deposes and says deponent is not a party herein,
is over the age of eighteen years and resides in the State of New York. That on         November 25, 2019     at       12:15 pm
at                         Corporation Service Company, 80 State St. , Albany, NY 12207                                  deponent did serve the following :
                                            (Address where service was accomplished.)



                           Summons in a Civil Action, Civill Cover Sheet, Complaint and Jury Demand with Exhibits

      on:                                                             ARS National Services, Inc.

                  Defendant                 (herein called recipient) therein named .              , SS.:

#1 INDIVIDUAL           By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person described as said
                        person therein.
            □
      #2CORP.          A corporation, by delivering thereat a true copy of each to        Maureen Cogan - Legal Representative of CSC
                       personally, deponent knew said corporation so served to be the corporation , described in same as said recipient and knew said
            ~          individual to be                   A11tbarized Agent                  thereof.
Service was made in the following manner after your deponent was unable, with due diligence, to serve the defendant in person, including an effort to reach
the defendant by telephone, (if such telephone number was available) and an attempt to locate the defendant's place of employment.
#3 SUITABLE             By delivering a true copy of each to - - , - - - - - - - - - - - - - - - - - a person of suitable age and discretion
AGE PERSON              who agreed to accept on behalf of the party ..
            □
                        Said premises is recipient's :   [ ] dwelling house (usual place of abode). ] actual place of business

 #4 AFFIXING
                        By affixing a true copy of each to the door of said premises, which is recipient's [ ] actual place of business [ ] dwelling house (usual
  TO DOOR               place of abode) within the state.
            □           On _ _ _ _ _ _ _ _ _ _ _ _ _ deponent completed service under the last two sections by depositing a copy of the
     #5 MAILING
                        above listed documents to the above address in a First Class postpaid properly addressed plain envelope marked "Personal and
        COPY
                        Confidential" in an official depository under the exclusive care and custody of the United States Post Office in the State of New York.
            □
                        The outside of the envelope did not include a return address or indicate that the communication was from an attorney.
                        Deponent called at the aforementioned address on the following dates and times :

                        on the _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ at _ _ _ _ _ _ __
                        on the _ _ _ _ _ _ _ day of                                 at _ _ _ _ _ _ __
                        on the _ _ _ _ _ _ _ day of                                 at _ _ _ _ __ _ _
                        on the _ _ _ _ _ _ _ day of                                 at _ _ _ _ _ _ __
                        on the _ _ _ _ _ _ _ day of                                 at _ _ _ _ _ _ __
#6 DESCRIPTION A description of the person served is as follows :
         [Kl            Sex Female Color of skin White    Hair    Brown Approx.Age __5~7_Y
                                                                                         _r~s_ Approx.Height __5~'~6'_'_
 (use with #1 , 2 or 3) Approx. weight   190 lbs     Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 #7 WIT. FEES
            D          $ _ _ _ __          the authorizing traveling expenses and one day's witness fee was paid (tendered) to the recipient.

     #8 NON MIL
                      To the best of my knowledge and belief, said person was not presently in military service of the United
            [Kl       States Government or on active duty in the military service in the State of New York at the time of
                      service.
     Sworn to bet re me on this
       26th


                           Notary Public
                           YVONNE STRA IN
                   NOTARY PUBLIC, State of New York
                      01ST6314054, Schenectady                                                          Invoice·    ork Order#     19451 65
                  Commission Expires November 3, 2022                                                   Attorney File# RE: North
